Title: Thomas Jefferson to Patrick Gibson, 18 September 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir Monticello Sep. 18. 12.
            I inclose you a bill of exchange for 988.03. D drawn by Smiths & Morrison of New Orleans on Brown & Hollins of Baltimore at 60. days sight. to shorten the term a little, as a post was setting out for Baltimore direct, and I was intimately acquainted with mr Hollins, I inclosed the 2d of Exchange to himself, and he will have recieved it before the Richmond mail carrying this will have left this place. the original letter with the 1st had suffered much by being wet by the way, as the bill itself has a little. I suppose mr Hollins will acknolege the reciept by the return of post. in the mean time perhaps your correspondent at Baltimore if furnished with this can get it discounted at their banks so as to make it a present resource. I suggest this because, altho’ I must have been at the bottom of my funds in your hands, I was obliged in Bedford to draw on you in favor of the sheriff of that county for 83.60 for my taxes, and must do the same here. the sheriffs will be in Richmond by the last day of this month. I have moreover several neighborhood debts, small, but too troublesome to let lie, for which I must be drawing from time to time. in aid of the present remittance I shall be entitled to recieve within a fortnight between 30. & 40. barrels of flour in rent, which shall be forwarded as soon as recieved. my Bedford crop of flour is to be delivered by contract from the Middle of October to the middle of Nov. before, I presume, the market will have risen to it’s maximum. that from hence will go something later.a keg of powder from mr Dupont of Wilmington was to have left that on the 7th of July with a small package of cloth I hope it is with you before this, & will come by the first boat, being greatly wanted in a mill race. it would be injured coming by a waggon. Accept my friendly salutations
            
              Th:
              Jefferson
          
          
            a part of the bill inclosed is the property of Craven Peyton, I suppose between ⅓ & ½ for we have not yet settled. his part will be drawn for when at maturity.
          
         